Name: Commission Implementing Regulation (EU) 2015/833 of 28 May 2015 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 1238/2013 on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China by imports of crystalline silicon photovoltaic modules and key components (i.e. cells) consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and Taiwan or not, and making such imports subject to registration
 Type: Implementing Regulation
 Subject Matter: trade policy;  Asia and Oceania;  international trade;  competition;  soft energy;  trade;  iron, steel and other metal industries
 Date Published: nan

 29.5.2015 EN Official Journal of the European Union L 132/60 COMMISSION IMPLEMENTING REGULATION (EU) 2015/833 of 28 May 2015 initiating an investigation concerning the possible circumvention of anti-dumping measures imposed by Council Implementing Regulation (EU) No 1238/2013 on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China by imports of crystalline silicon photovoltaic modules and key components (i.e. cells) consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and Taiwan or not, and making such imports subject to registration THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 13(3) and 14(5) thereof, After having informed the Member States, Whereas: A. REQUEST (1) The European Commission (the Commission) has received a request pursuant to Articles 13(3) and 14(5) of the basic Regulation to investigate the possible circumvention of the anti-dumping measures imposed on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China and to make imports of crystalline silicon photovoltaic modules and key components (i.e. cells) consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and Taiwan or not, subject to registration. (2) The request was lodged on 15 April 2015 by SolarWorld AG, a Union producer of crystalline silicon photovoltaic modules and key components (i.e. cells) and hence an interested party in the meaning of Article 13(3) of the basic Regulation. B. PRODUCT (3) The product concerned by the possible circumvention is crystalline silicon photovoltaic modules or panels and cells of the type used in crystalline silicon photovoltaic modules or panels (the cells have a thickness not exceeding 400 micrometres), currently falling within CN codes ex 8501 31 00, ex 8501 32 00, ex 8501 33 00, ex 8501 34 00, ex 8501 61 20, ex 8501 61 80, ex 8501 62 00, ex 8501 63 00, ex 8501 64 00 and ex 8541 40 90 and originating in or consigned from the People's Republic of China, unless they are in transit in the sense of Article V GATT (the product concerned). (4) The following product types are excluded from the definition of the product concerned:  solar chargers that consist of less than six cells, are portable and supply electricity to devices or charge batteries,  thin film photovoltaic products,  crystalline silicon photovoltaic products that are permanently integrated into electrical goods, where the function of the electrical goods is other than power generation, and where these electrical goods consume the electricity generated by the integrated crystalline silicon photovoltaic cell(s),  modules or panels with a output voltage not exceeding 50 V DC and a power output not exceeding 50 W solely for direct use as battery chargers in systems with the same voltage and power characteristics. (5) The product under investigation is the same as that defined in recitals (3) and (4) above, but consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and Taiwan or not, currently falling within the same CN codes as the product concerned (the product under investigation). C. EXISTING MEASURES (6) The measures currently in force and prima facie being circumvented are anti-dumping measures imposed by Council Implementing Regulation (EU) No 1238/2013 (2) (the existing measures). D. GROUNDS (7) The request contains sufficient evidence that the anti-dumping measures on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China are being circumvented by imports of the product under investigation consigned from Malaysia and Taiwan. (8) The evidence submitted is as follows. (9) The request shows that a significant change in the pattern of trade involving exports from the People's Republic of China, Malaysia and Taiwan to the Union has taken place following the imposition of the measures, without sufficient due cause or economic justification for such a change other than the imposition of the duty. (10) This change appears to stem from the consignment of the product concerned via Malaysia and Taiwan to the Union. However, the investigation covers any practice, process or work for which there is insufficient due cause or economic justification other than the imposition of the anti-dumping duty. (11) Furthermore, the request contains sufficient evidence that the remedial effects of the existing anti-dumping measures on the product concerned are being undermined both in terms of quantity and price. Significant volumes of imports of the product under investigation appear to have replaced imports of the product concerned. In addition, there is sufficient evidence that imports of the product under investigation are made at prices below the non-injurious price established in the investigation that led to the existing measures. (12) Finally, the request contains sufficient evidence that the prices of the product under investigation are dumped in relation to the normal value previously established. E. PROCEDURE (13) In light of the above, the Commission has concluded that sufficient evidence exists to justify the initiation of an investigation pursuant to Article 13(3) of the basic Regulation and to make imports of the product under investigation, whether declared as originating in Malaysia and Taiwan or not, subject to registration, in accordance with Article 14(5) of the basic Regulation. (a) Questionnaires (14) In order to obtain the information it deems necessary for its investigation, the Commission will send questionnaires to the known exporters/producers and to the known associations of exporters/producers in Malaysia and Taiwan, to the known exporters/producers and to the known associations of exporters/producers in the People's Republic of China, to the known importers and to the known associations of importers in the Union and to the authorities of the People's Republic of China, Malaysia and Taiwan. Information, as appropriate, may also be sought from the Union industry. (15) In any event, all interested parties should contact the Commission forthwith, but not later than within the time limits set in Article 3 of this Regulation, and request a questionnaire within the time limit set in Article 3(1) of this Regulation, given that the time limit set in Article 3(2) of this Regulation applies to all interested parties. (16) The authorities of the People's Republic of China, Malaysia and Taiwan will be notified accordingly of the initiation of the investigation. (b) Collection of information and holding of hearings (17) All interested parties are hereby invited to make their views known in writing and to provide supporting evidence. Furthermore, the Commission may hear interested parties, provided that they make a request in writing and show that there are particular reasons why they should be heard. (c) Exemption of registration of imports or measures (18) In accordance with Article 13(4) of the basic Regulation, imports of the product under investigation may be exempted from registration or measures if the importation does not constitute circumvention. (19) Since the possible circumvention takes place outside the Union, exemptions may be granted, in accordance with Article 13(4) of the basic Regulation, to producers in Malaysia and Taiwan of the product under investigation that can show that they are not related (3) to any producer subject to the existing measures (4) and that are found not to be engaged in circumvention practices as defined in Article 13(1) and (2) of the basic Regulation. Producers wishing to obtain an exemption should submit a request duly supported by evidence within the time limit indicated in Article 3(3) of this Regulation. F. REGISTRATION (20) Pursuant to Article 14(5) of the basic Regulation, imports of the product under investigation should be made subject to registration in order to ensure that, should the investigation result in findings of circumvention, anti-dumping duties of an appropriate amount can be levied from the date on which registration of such imports consigned from Malaysia and Taiwan was imposed. G. CUSTOMS DECLARATION (21) Statistics on crystalline silicon photovoltaic modules and key components (i.e. cells) are frequently expressed in Watt. However, there is no such supplementary unit for crystalline silicon photovoltaic modules and key components (i.e. cells) specified in the Combined Nomenclature laid down in Annex I to Council Regulation (EEC) No 2658/87 (5). It is therefore necessary to provide that not only the weight in kg or tonnes but also the number of Watt for the imports of the product under investigation must be entered in the declaration for release for free circulation. The number of Watt shall be indicated for TARIC codes 8541409022, 8541409023, 8541409032 and 8541409033. H. TIME LIMITS (22) In the interest of sound administration, time limits should be stated within which:  interested parties may make themselves known to the Commission, present their views in writing and submit questionnaire replies or any other information to be taken into account during the investigation,  producers in Malaysia and Taiwan may request exemption from registration of imports or measures,  interested parties may make a written request to be heard by the Commission. (23) Attention is drawn to the fact that the exercise of most procedural rights set out in the basic Regulation depends on the party's making itself known within the time limits laid down in Article 3 of this Regulation. I. NON-COOPERATION (24) In cases in which any interested party refuses access to or does not provide the necessary information within the time limits, or significantly impedes the investigation, findings, affirmative or negative, may be made in accordance with Article 18 of the basic Regulation, on the basis of the facts available. (25) Where it is found that any interested party has supplied false or misleading information, the information shall be disregarded and use may be made of facts available. (26) If an interested party does not cooperate or cooperates only partially and findings are therefore based on the facts available in accordance with Article 18 of the basic Regulation, the result may be less favourable to that party than if it had cooperated. (27) Failure to give a computerised response shall not be deemed to constitute non-cooperation, provided that the interested party shows that presenting the response as requested would result in an unreasonable extra burden or unreasonable additional cost. The interested party should immediately contact the Commission. J. SCHEDULE OF THE INVESTIGATION (28) The investigation will be concluded, pursuant to Article 13(3) of the basic Regulation, within nine months of the date of the publication of this Regulation in the Official Journal of the European Union. K. PROCESSING OF PERSONAL DATA (29) It is noted that any personal data collected in this investigation will be treated in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (6). L. HEARING OFFICER (30) Interested parties may request the intervention of the Hearing Officer in trade proceedings. The Hearing Officer acts as an interface between the interested parties and the Commission investigation services. The Hearing Officer reviews requests for access to the file, disputes regarding the confidentiality of documents, requests for extension of time limits and requests by third parties to be heard. The Hearing Officer may organise a hearing with an individual interested party and mediate to ensure that the interested parties' rights of defence are being fully exercised. (31) A request for a hearing with the Hearing Officer should be made in writing and should specify the reasons for the request. For hearings on issues pertaining to the initial stage of the investigation the request must be submitted within 15 days of the date of publication of this Regulation in the Official Journal of the European Union. Thereafter, a request to be heard must be submitted within specific deadlines set by the Commission in its communication with the parties. (32) The Hearing Officer will also provide opportunities for a hearing involving parties to take place which would allow different views to be presented and rebuttal arguments offered on issues pertaining, among other things, the existence of a change in the pattern of trade, (in-)sufficient due cause or economic justification for such a change, the undermining of the remedial effects of the existing measures, dumping with regard to the normal value previously established. (33) For further information and contact details interested parties may consult the Hearing Officer's web pages on DG Trade's website: http://ec.europa.eu/trade/trade-policy-and-you/contacts/hearing-officer/, HAS ADOPTED THIS REGULATION: Article 1 An investigation is hereby initiated pursuant to Article 13(3) of Regulation (EC) No 1225/2009, in order to determine if imports into the Union of crystalline silicon photovoltaic modules or panels and cells of the type used in crystalline silicon photovoltaic modules or panels (the cells have a thickness not exceeding 400 micrometres), currently falling within CN codes ex 8501 31 00, ex 8501 32 00, ex 8501 33 00, ex 8501 34 00, ex 8501 61 20, ex 8501 61 80, ex 8501 62 00, ex 8501 63 00, ex 8501 64 00 and ex 8541 40 90 (TARIC codes 8501310082, 8501310083, 8501320042, 8501320043, 8501330062, 8501330063, 8501340042, 8501340043, 8501612042, 8501612043, 8501618042, 8501618043, 8501620062, 8501620063, 8501630042, 8501630043, 8501640042, 8501640043, 8541409022, 8541409023, 8541409032, 8541409033) consigned from Malaysia and Taiwan, whether declared as originating in Malaysia and Taiwan or not, are circumventing the measures imposed by Implementing Regulation (EU) No 1238/2013. The investigation does not concern imports into the Union of:  solar chargers that consist of less than six cells, are portable and supply electricity to devices or charge batteries,  thin film photovoltaic products,  crystalline silicon photovoltaic products that are permanently integrated into electrical goods, where the function of the electrical goods is other than power generation, and where these electrical goods consume the electricity generated by the integrated crystalline silicon photovoltaic cell(s),  modules or panels with a output voltage not exceeding 50 V DC and a power output not exceeding 50 W solely for direct use as battery chargers in systems with the same voltage and power characteristics. Article 2 The Customs authorities shall, pursuant to Articles 13(3) and 14(5) of Regulation (EC) No 1225/2009, take the appropriate steps to register the imports into the Union identified in Article 1 of this Regulation. Registration shall expire nine months following the date of entry into force of this Regulation. The Commission, by regulation, may direct Customs authorities to cease registration in respect of imports into the Union of products manufactured by producers having applied for an exemption from registration and having been found to fulfil the conditions for an exemption to be granted. Where a declaration for release for free circulation is presented in respect of imports of those crystalline silicon photovoltaic modules and key components (i.e. cells) which are currently falling within TARIC codes 8541409022, 8541409023, 8541409032 and 8541409033, those TARIC codes and the number of Watt of the goods imported shall be entered in the relevant field of that declaration. Member States shall, on a monthly basis, inform the Commission of the number of Watt for TARIC codes 8541409022, 8541409023, 8541409032 and 8541409033. Article 3 1. Questionnaires must be requested from the Commission within 15 days from publication of this Regulation in the Official Journal of the European Union. 2. Interested parties, if their representations are to be taken into account during the investigation, must make themselves known by contacting the Commission, present their views in writing and submit questionnaire replies or any other information within 37 days from the date of the publication of this Regulation in the Official Journal of the European Union, unless otherwise specified. 3. Producers in Malaysia and Taiwan requesting exemption from registration of imports or measures must submit a request duly supported by evidence within the same 37-day time limit. 4. Interested parties may also apply to be heard by the Commission within the same 37-day time limit. 5. Use of information submitted to the Commission for the purpose of trade defence investigations that is subject to copyright shall be permitted by copyrights holders. Interested parties, before submitting to the Commission information and/or data which is subject to third party copyrights, must request specific permission to the copyright holder explicitly allowing a) the Commission to use the information and data for the purpose of this trade defence proceeding, including its publication in the Official Journal of the European Union, and b) to provide the information and/or data to interested parties to this investigation. 6. All written submissions, including the information requested in this Regulation, completed questionnaires and correspondence provided by interested parties for which confidential treatment is requested shall be labelled Limited (7). Where confidential treatment is requested, interested parties must show good cause pursuant to Article 19(1) of Regulation (EC) No 1225/2009. 7. Interested parties providing information labelled as Limited are required to furnish non-confidential summaries of it pursuant to Article 19(2) of Regulation (EC) No 1225/2009, which must be labelled For inspection by interested parties. These summaries must be sufficiently detailed to permit a reasonable understanding of the substance of the information submitted in confidence. If an interested party providing confidential information does not furnish a non-confidential summary of it in the requested format and quality, such information may be disregarded, except where the interested parties can show that such information is not susceptible of summary. In such exceptional circumstances, a statement of the reasons why such summary is not possible must be provided. 8. Interested parties are invited to make all submissions and requests by e-mail including scanned powers of attorney and certification sheets, with the exception of voluminous replies which shall be submitted on a CD-ROM or DVD by hand or by registered mail. By using e-mail, interested parties express their agreement with the rules applicable to electronic submissions contained in the document CORRESPONDENCE WITH THE EUROPEAN COMMISSION IN TRADE DEFENCE CASES published on the website of the Directorate-General for Trade: http://trade.ec.europa.eu/doclib/docs/2011/june/tradoc_148003.pdf. The interested parties must indicate their name, address, telephone and a valid e-mail address and they should ensure that the provided e-mail address is a functioning official business e-mail which is checked on a daily basis. Once contact details are provided, the Commission will communicate with interested parties by e-mail only, unless they explicitly request to receive all documents from the Commission by another means of communication or unless the nature of the document to be sent requires the use of a registered mail. For further rules and information concerning correspondence with the Commission including principles that apply to submissions by e-mail, interested parties should consult the communication instructions with interested parties referred to above. 9. Commission address for correspondence: European Commission Directorate-General for Trade Directorate H Office: CHAR 04/039 1040 Brussels BELGIUM E-mail: TRADE-SP-AC-DUMPING-MY-TW@ec.europa.eu Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 May 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Council Implementing Regulation (EU) No 1238/2013 of 2 December 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of crystalline silicon photovoltaic modules and key components (i.e. cells) originating in or consigned from the People's Republic of China (OJ L 325, 5.12.2013, p. 1). (3) In accordance with Article 143 of Commission Regulation (EEC) No 2454/93 concerning the implementation of the Community Customs Code, persons shall be deemed to be related only if: (a) they are officers or directors of one another's businesses; (b) they are legally recognized partners in business; (c) they are employer and employee; (d) any person directly or indirectly owns, controls or holds 5 % or more of the outstanding voting stock or shares of both of them; (e) one of them directly or indirectly controls the other; (f) both of them are directly or indirectly controlled by a third person; (g) together they directly or indirectly control a third person; or (h) they are members of the same family. Persons shall be deemed to be members of the same family only if they stand in any of the following relationships to one another: (i) husband and wife, (ii) parent and child, (iii) brother and sister (whether by whole or half-blood), (iv) grandparent and grandchild, (v) uncle or aunt and nephew or niece, (vi) parent-in-law and son-in-law or daughter-in-law, (vii) brother-in-law and sister-in-law (OJ L 253, 11.10.1993, p. 1). In this context person means any natural or legal person. (4) However, even if producers are related in the aforementioned sense to companies subject to the existing measures, an exemption may still be granted if there is no evidence that the relationship with the companies subject to the existing measures was established or used to circumvent such measures. (5) Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 256, 7.9.1987, p. 1). (6) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (7) A Limited document is a document which is considered confidential pursuant to Article 19 of Council Regulation (EC) No 1225/2009 (OJ L 343, 22.12.2009, p. 51) and Article 6 of the WTO Agreement on Implementation of Article VI of the GATT 1994 (Anti-Dumping Agreement). It is also a document protected pursuant to Article 4 of Regulation (EC) No 1049/2001 of the European Parliament and of the Council (OJ L 145, 31.5.2001, p. 43).